DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Allowable Subject Matter
2. Claims [1-6, 8-16 and 18-20] are allowed.
3. The following is an examiner’s statement of reasons for allowance: 
 Re Claim [1] none of the prior arts on the record teaches or reasonably suggests: an imaging and display system comprising: determining an amount of motion by the control unit based on the multi-axis angular velocity data, adjusting device parameters of the image sensor based on the determined amount of motion by the control unit, collecting image data from said image sensor, and displaying the image stream by the display unit based on the collected image data; in conjunction with the other limitation of the claim.
 Claims 2-6 and 8 are allowed due to their direct or indirect dependency on claim 1.

Re Claim [9] none of the prior arts on the record teaches or reasonably suggests: a variable latency and frame rate camera system comprising: determining by the control unit whether the amount of movement is within one of a set of predetermined ranges, each range being associated with a set of device parameters, Page 4 of 12Serial No. 16/914,658Reply to Office Communication dated June 08, 2021 Attorney Docket No. NVL 3409Reply Dated: July 15, 2021 Customer No. 35391programming by the control unit a set of device parameters corresponding to the measured movement, collecting image data from said image sensor according to the device parameters as set by the control unit, and displaying a resulting image stream by the display unit based on the collected image data; in conjunction with the other limitation of the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698